DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 6/3/2021.
Claims 1, 2, 5, 7, 9, 10, 11, 12, 14, 15, 17, 19, and 20 are amended by this Examiner’s Amendment.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Carl T. Reed (Applicant’s Representative, Reg. No. 45454) on 6/17/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 4: insert the word “how “ after “without requiring the client to know “
line 5: insert “ in the flash memory” after “specify how the operation is performed”
line 8: insert “ in the flash memory” after to write first data”
(Currently Amended)
line 2: replace “by the flash memory” with “of the flash memory”
(Currently Amended)
line 2: replace “a data structure and an offset” with “a data structure in the flash memory and an offset within the data structure”
(Currently Amended)
line 2: replace “the data structure” with “a data structure”
(Currently Amended)
lines 2-4: replace the text of lines 2-4 with “performing the read request by reading the second data stored in the flash memory and then updating the second data from the in-memory table when portions of the second data are stored in the in-memory table.”
(Currently Amended)
line 2: change “temporarily storing data associated with the write request” to “temporarily storing the first data associated with the write request”
(Currently Amended)
lines 2-3:  replace “wherein the data is stored in” with  “wherein the first data and the second data are stored in”
(Currently Amended)
line 5: replace the word “that” with the word “how “
line 6: insert “ in the flash memory” after “specify how the operation is performed”
line 9: insert “ in the flash memory” after “to write first data”
Currently Amended)
 lines 2-3: replace “by the flash memory” with “of the flash memory”
(Currently Amended)
lines 2-3: replace the text of lines 2-3 with “claim 11, wherein the read request is accompanied by a location that identifies a data structure in the flash memory and an offset within the data structure.”
(Currently Amended)
line 2: replace “wherein the write request is accompanied by a location in the data structure and data” with “wherein the write request is accompanied by a location in a data structure and first data”
(Currently Amended)
line 1: delete the first occurrence of “T”
(Currently Amended)
lines 2-4: replace the text of lines 2-4 with “claim 11, the method further comprising performing the read request by reading the second data store 
(Currently Amended)
line 2: insert “the first “ after “wherein”
(Currently Amended)
line 2: replace the text “the data is stored in a data structure” with “the first data and the second data are stored in a data structure”
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application improve system flexibility and performance by implementing a library of known calls that can be made to a flash memory by a client device.  Using the library of known calls, the client is able to perform an operation by making a call from the known library without having to know how the flash memory performs the operation.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2010/0082886 (“Kwon”) in view of USPGPUB 2007/0061504 (“Lee”) in view of USPGPUB 2008/0263114 (“Nath”) and further in view of USPGPUB 2017/0060439 (“Harasawa”).  The combination of Kwon, Lee, Nath, and Harasawa teaches a flash memory system that may perform overwrite operations.
The combination of Kwon, Lee, Nath, and Harasawa neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the combination of Kwon, Lee, Nath, and Harasawa neither teaches nor suggests the claimed feature of exemplary independent claim 1 of “…receiving a request from a client at a library to perform an operation in the flash memory without requiring the client to know how the operation is being performed in the flash memory and without requiring the client to specify how the operation is performed, wherein the library includes a plurality of calls for performing read operations and write operation in the flash memory…” in combination with the other claimed features of the inventions of the instant application.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Daniel C. Chappell/             Primary Examiner, Art Unit 2135